Citation Nr: 1412365	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  05-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to other service-connected disorders.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970 and from July 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decisions of the RO in Waco, Texas.  Additionally, in a January 2007 rating decision, the RO continued the 20 percent rating for diabetes mellitus, type 2, and granted service connection for peripheral neuropathy for all extremities, assigning initial noncompensable ratings from the date of claim, and 10 percent ratings for the lower extremities, effective November 28, 2005. 

The Veteran testified before the undersigned Veterans Law Judge at a June 2009 hearing at the RO and a copy of the transcript has been associated with the file.  

The Board remanded this matter for further development in January 2010, and the case has been returned to the Board for appellate consideration.  Subsequently, in a November 2011 rating decision, the RO increased the disability evaluation for bilateral upper and bilateral lower extremity peripheral neuropathy to 10 percent disabling, effective the date of service connection.  

In a June 2011 rating decision, the Appeals Management Center (AMC) granted service connection for hearing loss and tinnitus and in a November 2011 rating decision, the AMC granted service connection for a low back strain and hypertension.  As this represents a full grant of benefits sought as to these issues, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board). 

Additionally, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition. The Board will analyze the Veteran's current claim under this framework and has recharacterized the issue accordingly as noted on the first page of this decision. 

This appeal was previously before the Board in April 2012.  The Board, in pertinent part, remanded the claims of entitlement to service connection for a psychiatric disorder and TDIU so that the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a psychiatric disorder.

A review of the claims file reveals that the Veteran was diagnosed with and treated for PTSD and depression in 2006 and 2008.  The December 2010 VA examiner noted that the Veteran's mood disorder was initially diagnosed in 2004, and that "some of his medical problems (thyroid problems, especially) could result in depressive symptoms."

In the April 2012 remand, the Board noted that the December 2010 VA examination report was inadequate because the "examiner found that the Veteran did not meet the criteria for PTSD, the record shows that he had diagnosis of such during the pendency of this appeal.  In this regard, the Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)."  The examiner additionally failed to address whether the Veteran's mood disorder was otherwise related to his service.  

The claim was remanded with directions to opine on the etiology of any diagnosed psychiatric disorder, including addressing whether the diagnosed disorder was causally related to his "combat and non-combat events of service."  The examiner was also directed to "specifically also address the nature and etiology of PTSD, which was diagnosed during the pendency of this appeal."

In May 2013, the Veteran was afforded another VA PTSD examination.  The examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, or any other mental disorder.  The examiner noted the Veteran was treated for PTSD in 2005, had PTSD residential treatment in 2006, and was recommended for anger management counseling in 2008.  The Veteran reported three stressful incidents in service, all of which were noted to be adequate to support the diagnosis of PTSD.  However, the Veteran did not meet the additional criteria for a diagnosis of PTSD, and examiner found that his prior behavior health conditions (PTSD, depression, and mood disorder) "are either resolved or are in full remission as of the date" of the examination.  As noted in the prior remand, a "current disability" is any disability present "at the time a claim for VA disability compensation is filed or during the pendency of that claim."  As the Veteran's psychiatric claim was filed in 2006, his prior diagnoses must be addressed, even if they have resolved during the pendency of the claim.  

The Veteran's claim of entitlement to TDIU is remanded as inextricably intertwined with the issue of entitlement to service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claim to the May 2013 VA examiner, if available, for an addendum opinion.   The examiner is asked to determine if any "current" acquired psychiatric disability is etiologically related to service or service-connected disabilities.  The Board notes that a "current" psychiatric disability includes any psychiatric disorder that has been present since the claim was filed in 2006.  The claims file, access to virtual records and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner must review the claims file and note the psychiatric disabilities diagnosed since the Veteran's claim was filed in 2006.  For each psychiatric disability found, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the psychiatric disability is causally or etiologically related to the Veteran's period of active service, to include the Veteran's purported in-service stressor events as well as combat and non-combat events of service.  

(b) Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the psychiatric disability is caused or aggravated by the Veteran's service-connected disabilities.

Although the previously diagnosed psychiatric disorders may have resolved or gone into remission, the VA must still determine if the psychiatric disorders diagnosed since the claim (2006) are due to the Veteran's service or service-connected disabilities.

The examiner should provide a rationale for all opinions provided and reconcile any opinion with any contradictory evidence of record.

2.  If the Veteran is granted entitlement to service connection for PTSD, then an opinion should be sought as to the impact of his service-connected disabilities on the his ability to work.  

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected disabilities preclude employment (marginal employment is not considered employment) consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disabilities.  The examiner(s) should set forth a rationale for the conclusions reached.

3.  Then, after ensuring any other necessary development has been completed as a result of the above instructions, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


